DETAILED ACTION
1.	This communication is in response to the Application filed on 3/5/2020. Claims 1-36 are pending and have been examined.
Allowable Subject Matter
2.	Claims 3-8, 15-20, 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3.	Claims 1-2, 9-14, 21-26, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Beaton, et al. (US 20140270184; hereinafter BEATON) in view of Yang, et al. (US 9661438; hereinafter YANG).
As per claim 1, BEATON (Title: Audio depth dynamic range enhancement) discloses “A method for applying compression to an audio signal (BEATON, [0007], This is commonly known as “companding” and allows a signal having large dynamic range to be reduced (“compression”) and then expand back to its original dynamic range (“expansion”)), comprising, by a processing circuitry:  
generating a first component and a second component in a first audio coordinate system from a third component and a fourth component of the audio signal in a second audio coordinate system (BEATON, [0006], in the context of stereo sound systems that the perceived width of the apparent sound field produced by stereo speakers can be modified by converting the stereo signal into a Mid/Side (or “M/S”) representation, scaling the mid channel, M, and the side channel, S, by different factors, and re-converting the signal back into a Left/Right (“L/R”) representation. The L/R representation is a two-channel representation containing a left channel (“L”) and a ; 
[ determining an amplitude threshold ] in the second audio coordinate system defining a level for each of the third component and the fourth component for applying the compression; generating a first gain factor for the first component using a first compression ratio defining a relationship between an amount the first component exceeds the amplitude threshold (<The applicant is requested to clarify between ‘an amplitude threshold for each of the third component and the fourth component’ and ‘the first component exceeds the amplitude threshold’>) and an amount of attenuation of the first component to above the amplitude threshold when the first component exceeds the amplitude threshold (<The applicant is requested to clarify ‘an amount of attenuation of the first component to above the amplitude threshold when the first component exceeds the amplitude threshold’>); applying the first gain factor to the first component [ when one of the third component or the fourth component exceeds the amplitude threshold ] to generate an adjusted first component (BEATON, [0007], the perceived loudness of an audio signal can be compressed or expanded by applying a non-linear gain function to the signal; [Abstract], process an input audio signal by applying a gain function to at least one of a plurality of sub-signals of the audio signal <read on a ready mechanism to apply a gain factor to any component signal of the audio> .. The gain function alters the gain of the at least one of the plurality of sub-signals); and    
generating a first output channel and a second output channel in the second audio coordinate system using the adjusted first component and the second component in the first audio coordinate system (BEATON, [0006], converting the stereo signal into a Mid/Side (or .”  
BEATON does not expressly disclose “determining an amplitude threshold .. when one of the third component or the fourth component exceeds the amplitude threshold ..” However, the limitation is taught by YANG (Title: Low latency limiter). 
In the same field of endeavor, YANG teaches: [Abstract] “A limiter for an audio system prevents loud audio signals that exceed a threshold from being output. Output of the audio signals are delayed. When a loud signal exceeds the threshold, the gain applied to the delayed signals is gradually reduced so that by the time the loud signal reaches the output, the gain is at a level that reduces the loud audio signal to be within the threshold. Thereafter the gain is gradually restored to normal over a longer period of time than the audio signals are delayed.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of YANG in the system taught by BEATON to provide detection and volume control of audio amplitude exceeding a threshold.
 Claim 2 (dependent on claim 1) is rejected with the same taught processing steps (as applied to the first component in Claim 1) applied to the second component.
As per claim 9 (dependent on claim 1), BEATON in view of YANG further discloses “wherein: the first component is one of a mid component or a side component of the audio signal; the first audio coordinate system is a mid-side audio coordinate system; the third component is a left component of the audio signal; the fourth component is a right component of the audio signal; and the second audio coordinate system is a left-right audio coordinate system (BEATON, [0006], The L/R representation is a two-channel representation containing a left channel (“L”) and a right channel (“R”). The M/S representation is also a two-channel representation but contains a mid channel and a side channel. The mid channel is the sum of the left and rights channels, or M=(L+R)/2. The side channel is the difference of the left and right channels, or S=(L−R)/2)).” 
As per claim 10 (dependent on claim 1), BEATON in view of YANG further discloses “wherein: the first component is one of a mid subband component or a side subband component of a subband of the audio signal; the first audio coordinate system is a mid-side audio coordinate system; the third component is a left subband component of the subband of the audio signal; 50FW Docket No.: 31666-45538the fourth component is a right subband component of the subband of the audio signal; and the second audio coordinate system is a left-right audio coordinate system (BEATON, [0006], The L/R representation is a two-channel representation containing a left channel (“L”) and a right channel (“R”). The M/S representation is also a two-channel representation but contains a mid channel and a side channel; [0018], The processing steps of applying the gain function and combining the sub-signals to produce a reconstructed audio signal are performed as time-domain processing steps or as frequency-domain processing steps <where frequency-domain representation such as MDCT reads on subband component which can be broadly interpreted>).” 
As per claim 11 (dependent on claim 10), BEATON in view of YANG further discloses “determining the first compression ratio based on multiple subbands of the audio signal including the subband (BEATON, [0018], The processing steps of applying the gain function <read on compression ratio> and combining the sub-signals to produce a reconstructed audio .”
As per claim 12 (dependent on claim 1), BEATON in view of YANG further discloses “applying a smoothing function to the first gain factor (YANG, [col. 8, lines 57-58], using a smoothing function which acts as a low pass filter <read on a ready mechanism for smoothing on any variable>).”
Claim 13 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1.
Claim 14 (similar in scope to claim 2) is rejected under the same rationale as applied above for claim 2.  
Claims 21-24 (similar in scope to claims 9-12) are rejected under the same rationale as applied above for claims 9-12.  
Claim 25 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1.
Claim 26 (similar in scope to claim 2) is rejected under the same rationale as applied above for claim 2.  
Claims 33-36 (similar in scope to claims 9-12) are rejected under the same rationale as applied above for claims 9-12.   
 				Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	3/23/2021

Primary Examiner, Art Unit 2659